Exhibit 10.1

 

EXECUTION COPY

 

AMENDED AND RESTATED CONSULTING AGREEMENT (the “Agreement”) dated as of
August 13, 2019, between Hemisphere Media Group, Inc., a Delaware corporation
(the “Company”), and James M. McNamara (“Consultant”).

 

WHEREAS, Consultant currently provides consulting services for the Company;

 

WHEREAS, the Company and Consultant are parties to a Consulting Agreement, dated
as of June 20, 2013, as amended and restated on November 16, 2016 (the “Original
Consulting Agreement”);

 

WHEREAS, the parties desire to amend and restate the Original Consulting
Agreement such that Consultant’s provision of services to the Company continues
on the terms and conditions set forth herein, effective as of April 9, 2016; and

 

WHEREAS Consultant’s agreement to enter into this Agreement and be bound by the
terms hereof, including the restrictive covenants herein, is a material
inducement to the Company’s willingness to grant stock options and restricted
stock to Consultant and the Company would not otherwise grant such stock options
and restricted stock to Consultant if Consultant did not agree to enter into
this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, and intending to be legally bound hereby, the
parties hereto agree as set forth below:

 

1.                                      Term.  (a)  Subject to earlier
termination pursuant to Section 4, the term of this Agreement shall be effective
as of April 9, 2019 (the “Effective Date”), and shall continue until the three
(3) year anniversary of the Effective Date.  The period of time from the
Effective Date through the termination of this Agreement is hereinafter referred
to as the “Term”.

 

(b)                                 For purposes of this Agreement, the
following terms, as used herein, shall have the definitions set forth below.

 

“Affiliate” means, with respect to any specified Person, any other Person that
directly or indirectly, through one or more intermediaries, Controls, is
Controlled by, or is under common Control with, such specified Person, provided
that, in any event, any business in which the Company has any direct or indirect
ownership interest shall be treated as an Affiliate of the Company.

 

“Control” (including, with correlative meanings, the terms “Controlled by” and
“under common Control with”), as used with respect to any Person, means the
direct or indirect possession of the power to direct or cause the direction of
the management or policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Governmental Entity” means any national, state, county, local, municipal or
other government or any court of competent jurisdiction, administrative agency
or commission or other governmental authority or instrumentality.

 

“Person” means any individual, firm, corporation, partnership, limited liability
company, trust, joint venture, association, Governmental Entity, unincorporated
entity or other entity.

 

--------------------------------------------------------------------------------



 

“Plan” means the Hemisphere Media Group, Inc. Amended and Restated 2013 Equity
Incentive Plan.

 

2.                                      Services; Place of Engagement;
Independent Contractor Status.  (a) During the Term, Consultant agrees to
provide the Company with the services set forth and described on Exhibit A to
this Agreement (the “Services”).  Consultant hereby agrees to perform the
Services upon the terms and conditions of this Agreement.  During the Term,
Consultant shall use Consultant’s good faith efforts to faithfully and
diligently perform the Services and shall not act in any capacity that is in
conflict with Consultant’s Services hereunder.  During the Term, Consultant
shall report directly to the Board of Directors of the Company (the “Board”) and
the Chief Executive Officer of the Company.  Consultant agrees that he will
comply with the Company’s established policies, protocols and security
requirements of which Consultant is aware.

 

(b)                                 Consistent with and subject to Consultant’s
duties and obligations under this Agreement, Consultant may perform services
for, or accept engagements by, additional persons or entities as Consultant sees
fit; provided that Consultant’s provision of the Services hereunder shall be his
first priority vis-à-vis such other persons or entities; provided, further, that
during the Term, Consultant will not, directly or indirectly, be employed by or
otherwise render services to any person or entity that competes with the Company
or any of its subsidiaries as provided in Section 5 hereof, or that materially
interferes with the provision of the Services by Consultant.

 

(c)                                  Consultant acknowledges that Consultant’s
duties and responsibilities shall require Consultant to travel on business to
the extent necessary to fully perform Consultant’s duties and responsibilities
hereunder, and in connection therewith, Consultant shall visit any reasonable
location, to provide the Services hereunder.

 

(d)                                 Consultant acknowledges that (i) Consultant
is an independent contractor of the Company and not an employee of the Company
or any of its Affiliates, and nothing contained in this Agreement shall be
construed to imply a joint venture, partnership or principal-agent or employment
relationship between the Company or any of its Affiliates, on the one hand, and
Consultant, on the other hand, (ii) other than in his capacity as a member of
the Board, Consultant shall not have any right to act for, represent or
otherwise bind the Company or any of its Affiliates in any manner and
(iii) except as otherwise provided herein, neither Consultant nor any of his
employees or service providers shall be entitled to participate in any employee
benefit plans or programs of the Company or any of its Affiliates.

 

3.                                      Consulting Fees; Other Compensation. 
During the Term, for all Services rendered under this Agreement, Consultant
shall receive the Consulting Fees and other remuneration as set forth on
Exhibit B to this Agreement, in accordance with the documentation and payment
terms set forth on Exhibit B.

 

4.                                      Termination of Services.

 

(a)                                 Consultant’s Services may be terminated by
either party at any time and for any reason or no reason upon at least 30 days
advance written notice to the other party hereto; provided, however, that the
Company may terminate this Agreement immediately for Cause.  Notwithstanding the
foregoing, Consultant’s services shall automatically terminate upon Consultant’s
death.

 

(b)                                 Except as otherwise provided herein, upon
termination of Consultant’s services hereunder, the Company shall have no
further obligation to provide compensation to Consultant

 

2

--------------------------------------------------------------------------------



 

hereunder except for payment of any accrued but unpaid Consulting Fees and
reimbursement for any reasonable out of pocket expenses properly incurred in
connection with the Services through the date Consultant’s Services are
terminated.

 

(c)                                  (i)  In the event that the Consultant’s
Services are terminated by the Company for any reason other than death,
Disability or Cause, or in the event that Consultant terminates the Services
with Good Reason, Consultant shall be entitled to receive (i) a lump sum payment
equal to the remaining amount of Consulting Fees owed to Consultant through the
end of the Term (the “Severance Amount”); provided that the Severance Amount
shall in no event be greater than one and a half times (1.5x) the annual
Consulting Fee and (ii) continue to receive the Health Benefit Coverage through
the end of the Term.  The Option (as defined below) shall be treated in
accordance with its terms.

 

(ii)                                  Any payments or benefits under
Section 4(c)(i) shall be (A) conditioned upon Consultant having provided an
irrevocable waiver and general release of claims in favor of the Company, its
respective Affiliates, their respective predecessors and successors, and all of
the respective current or former directors, officers, employees, shareholders,
partners, members, agents or representatives of any of the foregoing
(collectively, the “Released Parties”) substantially in a form attached hereto
as Exhibit C (the “Release”) that has become effective in accordance with its
terms, (B) subject to Executive’s continued compliance with the applicable terms
of this Agreement and (C) subject to Section 26.

 

(iii)                               Notwithstanding anything herein to the
contrary, the amount of any payment or benefit provided for in this Section 4
shall not be reduced, offset or subject to recovery by the Company or any of its
subsidiaries or affiliates by reason of any compensation earned by Consultant as
the result of employment by another employer after the Term terminates for any
reason. In addition, Consultant shall be under no obligation to seek other
employment or to take any other actions to mitigate the amounts payable under
this Section 4.

 

(iv)                              For purposes of this Agreement, “Cause” shall
mean that Consultant has (A) engaged in or committed willful misconduct;
(B) engaged in or committed theft, fraud or other felonious, tortious or grossly
negligent conduct; (C) refused or demonstrated an unwillingness to substantially
perform the Services after written demand for substantial performance is
delivered by the Company that specifically identifies the manner in which the
Company believes Consultant has not substantially performed the Services;
(D) refused or demonstrated an unwillingness to reasonably cooperate in good
faith with any Company or government investigation or provide testimony therein
(other than such failure resulting from Consultant’s disability); (E) engaged in
or committed any willful act that is likely to and which does in fact have the
effect of injuring the reputation or business of the Company; (F) willfully
violated his fiduciary duty or his duty of loyalty to the Company in any
material respect; (G) used alcohol or drugs (other than drugs prescribed to
Consultant by a physician and used by Consultant for their intended purpose for
which they had been prescribed) in a manner which materially and repeatedly
interferes with the performance of his duties hereunder or which has the effect
of materially injuring the reputation or business of the Company; or (H) engaged
in or committed a breach of any other term of this Agreement, and not cured such
breach within ten (10) days following the delivery by the Company to Consultant
of notice of such breach (provided that no cure period shall be required for a
breach which by its nature cannot be cured). For purposes of the above clauses
(A), (E) and (F) of this Section 4(c)(iv) no act, or failure to act, on
Consultant’s part shall be considered willful unless done or omitted to be done,
by him not in good faith or without reasonable belief that his action or
omission was in the best interest of the Company. Notwithstanding the foregoing,
the Services shall not be deemed to have been terminated for Cause without
delivery to Consultant of a resolution duly adopted

 

3

--------------------------------------------------------------------------------



 

by the Board (excluding Consultant) stating that, in the good faith opinion of
such Board, Cause exists and specifying the particulars thereof.

 

(v)                                 For purposes of this Agreement, “Good
Reason” means the occurrence of any of the following, without  the written
consent of Consultant, unless such event is rescinded within thirty (30) days
after Consultant notifies the Company that Consultant objects thereto: (A) any
reduction in Consultant’s payments or benefits set forth on Exhibit B; or
(B) any other material default by the Company of its obligations to Consultant
hereunder.

 

(vi)                              For purposes of this Agreement, “Disability”
means, as a result of Consultant’s incapacity due to physical or mental illness,
Consultant shall have been unable to perform the Services, even with reasonable
accommodation that does not impose an undue hardship on the  Company, on a
fifteen hours per week basis for the entire period of three (3) consecutive
months, and within thirty (30) days after the later of such three
(3) consecutive months without Consultant’s Services and written notice of
termination is given (which may occur before or after the end of such three
month period), shall not have returned to the performance of his duties
hereunder on a fifteen hours per week basis.

 

(vii)  Upon termination of Consultant’s Services for any reason, upon the
Company’s request Consultant agrees to resign, as of the date of such
termination of Services or such other date requested, from the Board and any
committees thereof (and, if applicable, from the board of directors (and any
committees thereof) of any Affiliate of the Company) to the extent Consultant is
then serving thereon.

 

5.                                      Noncompetition and Nonsolicitation.  For
purposes of Sections 5, 6, 7, 8, 9, 10 and 11 of this Agreement, references to
the Company shall include its subsidiaries.

 

(a)                                 Consultant agrees that Consultant shall not,
during the Term (the “Non-Compete Period”), directly or indirectly, without the
prior written consent of the Company:  (A) engage in activities or businesses
(including without limitation by owning any interest in, managing, controlling,
participating in, consulting with, advising, rendering services for, or in any
manner engaging in the business of owning, operating or managing any business)
anywhere in the world that are principally or primarily in the business of
producing Spanish language media content, or owning or operating Hispanic
television networks (“Competitive Activities”); provided, that, Competitive
Activities shall not include film-making, or (B) assisting any Person in any way
to do, or attempt to do, anything prohibited by this Section 5(a)(A) above.

 

(b)                                 Consultant agrees that Consultant shall not,
during the Term and during the one-year period following termination of service
(such collective duration, the “Non-Solicit Period,” and together with the
Non-Compete Period, the “Restriction Period”), directly or indirectly, without
the prior written consent of the Company perform any action, activity or course
of conduct which is substantially detrimental to the businesses or business
reputations of the Company, including (A) soliciting or encouraging (or
attempting to solicit or encourage) any employee of the Company to leave the
employment of the Company; (B) intentionally interfering with the relationship
of the Company with any Person who or which is employed by or otherwise engaged
to perform services for, or any customer, client, supplier, licensee, licensor
or other business relation of, the Company; or (C) assisting any Person in any
way to do, or attempt to do, anything prohibited by Section 5(b) (A) or
(B) above.

 

4

--------------------------------------------------------------------------------



 

The Restriction Period shall be tolled during (and shall be deemed automatically
extended by) any period in which Consultant is in violation of the provisions of
this Section 5(a).

 

(c)                                  The provisions of Section 5(a) shall not be
deemed breached as a result of Consultant’s passive ownership of less than an
aggregate of 5% of any class of securities of a Person engaged, directly or
indirectly, in Competitive Activities, so long as Consultant does not actively
participate in the business of such Person.

 

(d)                                 Without limiting the generality of
Section 11, notwithstanding the fact that any provision of this Section 5 is
determined not to be specifically enforceable, the Company may nevertheless be
entitled to recover monetary damages as a result of Consultant’s material breach
of such provision.

 

(e)                                  Consultant acknowledges that the Company
has a legitimate business interest and right in protecting its Confidential
Information (as defined below), business strategies, employee and customer
relationships and goodwill, and that the Company would be seriously damaged by
the disclosure of Confidential Information and the loss or deterioration of its
business strategies, employee and customer relationships and goodwill. 
Consultant acknowledges that Consultant is being provided with significant
additional consideration (to which Consultant is not otherwise entitled),
including stock options and restricted stock, to induce Consultant to enter into
this Agreement.  Consultant expressly acknowledges and agrees that each and
every restraint imposed by this Agreement is reasonable with respect to subject
matter, time period and geographical area.  Consultant further acknowledges that
although Consultant’s compliance with the covenants contained in Sections 5, 6,
7, 8 and 9 may prevent Consultant from earning a livelihood in a business
similar to the business of the Company, Consultant’s experience and capabilities
are such that Consultant has other opportunities to earn a livelihood and
adequate means of support for Consultant and Consultant’s dependents.

 

6.                                      Nondisclosure of Confidential
Information.  (a)                                Consultant acknowledges that
Consultant is and shall become familiar with the Company’s Confidential
Information, including trade secrets, and that Consultant’s services are of
special, unique and extraordinary value to the Company.  Consultant acknowledges
that the Confidential Information obtained by Consultant while providing
services to the Company is the property of the Company.  Therefore, Consultant
agrees that Consultant shall not disclose to any unauthorized Person or use for
Consultant’s own purposes any Confidential Information without the prior written
consent of the Company, unless and to the extent that the aforementioned matters
become generally known to and available for use by the public other than as a
result of Consultant’s acts or omissions in violation of this Agreement;
provided, however, that if Consultant receives a request to disclose
Confidential Information pursuant to a deposition, interrogatory, request for
information or documents in legal proceedings, subpoena, civil investigative
demand, governmental or regulatory process or similar process, (i) Consultant
shall promptly notify in writing the Company, and consult with and assist the
Company in seeking a protective order or request for other appropriate remedy,
(ii) in the event that such protective order or remedy is not obtained, or if
the Company waives compliance with the terms hereof, Consultant shall disclose
only that portion of the Confidential Information which, in the written advice
of Consultant’s legal counsel, is legally required to be disclosed and shall
exercise reasonable efforts to provide that the receiving Person shall agree to
treat such Confidential Information as confidential to the extent possible (and
permitted under applicable law) in respect of the applicable proceeding or
process and (iii) the Company shall be given an opportunity to review the
Confidential Information prior to disclosure thereof.

 

(b)                                 For purposes of this Agreement,
“Confidential Information” means information, observations and data concerning
the business or affairs of the Company, including, without

 

5

--------------------------------------------------------------------------------



 

limitation, all business information (whether or not in written form) which
relates to the Company, or its customers, suppliers or contractors or any other
third parties in respect of which the Company has a business relationship or
owes a duty of confidentiality, or their respective businesses or products, and
which is not known to the public generally other than as a result of
Consultant’s breach of this Agreement, including but not limited to: technical
information or reports; formulas; trade secrets; unwritten knowledge and
“know-how”; operating instructions; training manuals; customer lists; customer
buying records and habits; product sales records and documents, and product
development, marketing and sales strategies; market surveys; marketing plans;
profitability analyses; product cost; long-range plans; information relating to
pricing, competitive strategies and new product development; information
relating to any forms of compensation or other personnel-related information;
contracts; and supplier lists. Confidential Information will not include such
information known to Consultant prior to Consultant’s involvement with the
Company or information rightfully obtained from a third party (other than
pursuant to a breach by Consultant of this Agreement).  Without limiting the
foregoing, Consultant agrees to keep confidential the existence of, and any
information concerning, any dispute between Consultant and the Company, except
that Consultant may disclose information concerning such dispute to his
immediate family, to the court that is considering such dispute or to
Consultant’s legal counsel and other professional advisors (provided that such
counsel and other advisors agree not to disclose any such information other than
as necessary to the prosecution or defense of such dispute).

 

(c)                                  Except as expressly set forth otherwise in
this Agreement, Consultant agrees that Consultant shall not disclose the terms
of this Agreement, except to Consultant’s  immediate family and Consultant’s
financial and legal advisors, or as may be required by law or ordered by a
court.  Consultant further agrees that any disclosure to Consultant’s financial
or legal advisors shall only be made after such advisors acknowledge and agree
to maintain the confidentiality of this Agreement and its terms.

 

(d)                                 Consultant further agrees that Consultant
will not improperly use or disclose any confidential information or trade
secrets, if any, of any former employers or any other Person to whom Consultant
has an obligation of confidentiality, and will not bring onto the premises of
the Company any unpublished documents or any property belonging to any former
employer or any other Person to whom Consultant has an obligation of
confidentiality unless consented to in writing by the former employer or other
Person.

 

7.                                      Return of Property.  Consultant
acknowledges that all notes, memoranda, specifications, devices, formulas,
records, files, lists, drawings, documents, models, equipment, property,
computer, software or intellectual property relating to the businesses of the
Company, in whatever form (including electronic), and all copies thereof, that
are received or created by Consultant as a consultant of the Company or its
subsidiaries or Affiliates (including but not limited to Confidential
Information and Inventions (as defined below)) are and shall remain the property
of the Company, and Consultant shall immediately return such property to the
Company upon the termination of Consultant’s services and, in any event, at the
Company’s request.  Consultant further agrees that any property situated on the
premises of, and owned by, the Company, including disks and other storage media,
filing cabinets or other work areas, is subject to inspection by the Company’s
personnel at any time with or without notice.

 

8.                                      Intellectual Property Rights.  (i) 
Consultant agrees that the results and proceeds of Consultant’s services for the
Company (including, but not limited to, any trade secrets, products, services,
processes, know-how, designs, developments, innovations, analyses, drawings,
reports, techniques, formulas, methods, developmental or experimental work,
improvements, discoveries, inventions, ideas, source and object codes, programs,
matters of a literary, musical, dramatic or otherwise creative nature, writings
and other works of authorship) resulting from services performed as a consultant

 

6

--------------------------------------------------------------------------------



 

of the Company and any works in progress, whether or not patentable or
registrable under copyright or similar statutes, that were made, developed,
conceived or reduced to practice or learned by Consultant, either alone or
jointly with others in the performance of Consultant’s Services for the Company
(collectively, “Inventions”), shall be works-made-for-hire and the Company shall
be deemed the sole owner throughout the universe of any and all trade secret,
patent, copyright and other intellectual property rights (collectively,
“Proprietary Rights”) of whatsoever nature therein, whether or not now or
hereafter known, existing, contemplated, recognized or developed, with the right
to use the same in perpetuity in any manner the Company determines in its sole
discretion, without any further payment to Consultant whatsoever.  If, for any
reason, any of such results and proceeds shall not legally be a
work-made-for-hire and/or there are any Proprietary Rights which do not accrue
to the Company under the immediately preceding sentence, then Consultant hereby
irrevocably assigns and agrees to assign any and all of Consultant’s right,
title and interest thereto, including any and all Proprietary Rights of
whatsoever nature therein, whether or not now or hereafter known, existing,
contemplated, recognized or developed, to the Company, and the Company shall
have the right to use the same in perpetuity throughout the universe in any
manner determined by the Company without any further payment to Consultant
whatsoever.  As to any Invention that Consultant is required to assign,
Consultant shall promptly and fully disclose to the Company all information
known to Consultant concerning such Invention.

 

(b)                                 Consultant agrees that, from time to time,
as may be requested by the Company and at the Company’s sole cost and expense,
Consultant shall do any and all things that the Company may reasonably deem
useful or desirable to establish or document the Company’s exclusive ownership
throughout the United States of America or any other country of any and all
Proprietary Rights in any such Inventions, including the execution of
appropriate copyright and/or patent applications or assignments.  To the extent
Consultant has any Proprietary Rights in the Inventions that cannot be assigned
in the manner described above, Consultant unconditionally and irrevocably waives
the enforcement of such Proprietary Rights.  This Section 8(b) is subject to and
shall not be deemed to limit, restrict or constitute any waiver by the Company
of any Proprietary Rights of ownership to which the Company may be entitled by
operation of law by virtue of the Company’s engagement of the Consultant. 
Consultant further agrees that, from time to time, as may be requested by the
Company and at the Company’s sole cost and expense, Consultant shall assist the
Company in every proper and lawful way to obtain and from time to time enforce
Proprietary Rights relating to Inventions in any and all countries.  Consultant
shall execute, verify and deliver such documents and perform such other acts
consistent herewith (including appearances as a witness) as the Company may
reasonably request for use in applying for, obtaining, perfecting, evidencing,
sustaining, and enforcing such Proprietary Rights and the assignment thereof. 
In addition, Consultant shall execute, verify and deliver assignments of such
Proprietary Rights to the Company or its designees.  Consultant’s obligations
under this Section 8 shall continue beyond the termination of Consultant’s
services with the Company.

 

(c)                                  Consultant hereby waives and quitclaims to
the Company any and all claims, of any nature whatsoever, that Consultant now or
may hereafter have for infringement of any Proprietary Rights assigned hereunder
to the Company.

 

9.                                      Nondisparagement.  Consultant shall not,
whether in writing or orally, malign, denigrate or disparage the Company or its
predecessors and successors, or any of the current or former directors,
officers, employees, shareholders, partners, members, agents or representatives
of any of the foregoing, with respect to any of their respective past or present
activities, or otherwise publish (whether in writing or orally) statements that
tend to portray any of the aforementioned parties in an unfavorable light;
provided that nothing herein shall or shall be deemed to prevent or impair
Consultant from otherwise testifying truthfully in any legal or administrative
proceeding where such testimony is

 

7

--------------------------------------------------------------------------------



 

compelled, or requested or from otherwise complying with legal requirements. 
The Company shall not, and shall instruct its senior executives not to, whether
in writing or orally, malign, denigrate or disparage Consultant, or otherwise
publish (whether in writing or orally) statements that tend to portray
Consultant  in an unfavorable light; provided that nothing herein shall or shall
be deemed to prevent or impair the Company or any such executives from
testifying truthfully in any legal or administrative proceeding where such
testimony is compelled, or requested or from otherwise complying with legal
requirements.

 

10.                               [Intentionally omitted].

 

11.                               Remedies and Injunctive Relief.  Consultant
acknowledges that a violation by Consultant of any of the covenants contained in
Section 5, 6, 7, 8 or 9 would cause irreparable damage to the Company in an
amount that would be material but not readily ascertainable, and that any remedy
at law (including the payment of damages) would be inadequate.  Accordingly,
Consultant agrees that, notwithstanding any provision of this Agreement to the
contrary, the Company shall be entitled (without the necessity of showing
economic loss or other actual damage) to seek injunctive relief (including
temporary restraining orders, preliminary injunctions and/or permanent
injunctions) in any court of competent jurisdiction for any actual or threatened
breach of any of the covenants set forth in Section 5, 6, 7, 8 or 9 in addition
to any other legal or equitable remedies it may have.  The preceding sentence
shall not be construed as a waiver of the rights that the Company may have for
damages under this Agreement or otherwise, and all of the Company’s rights shall
be unrestricted.

 

12.                               Indemnification and Insurance.  (a)  The
Company shall defend, indemnify and hold Consultant harmless for acts and
omissions in Consultant’s capacity as a consultant of the Company and/or member
of the Board to the maximum extent permitted under applicable law; provided,
however, that neither the Company, nor any of its subsidiaries or affiliates
shall indemnify Consultant for any losses incurred by Consultant as a result of
any acts that would constitute Cause hereunder.

 

(b)                                 During the Term and for a period of three
(3) years following the termination of the Term, a directors’ and officers’
liability insurance policy (or policies), an errors and omissions liability
insurance policy (or policies) and a general liability insurance policy (or
policies) (together, the “Insurance Policies”) shall be kept in place providing
coverage to Consultant that is no less favorable to him in any respect
(including with respect to scope, exclusions, amounts, and deductibles) than the
coverage then being provided to any other present or former senior executive or
director of the Company.  Following the Company’s receipt of written request
from Consultant (provided that Consultant shall be limited to one written
request per calendar year), the Company shall provide Consultant with copies of
certificates or other documentation evidencing coverage of Consultant under the
Insurance Policies consistent with its obligations under this Section 12(b).

 

13.                               Representations of Consultant; Advice of
Counsel.  (a)  Consultant represents, warrants and covenants that as of the date
hereof:  (i) Consultant has the full right, authority and capacity to enter into
this Agreement and perform Consultant’s obligations hereunder, (ii) Consultant
is not bound by any agreement that conflicts with or prevents or restricts the
full performance of Consultant’s duties and obligations to the Company hereunder
during or after the Term and (iii) the execution and delivery of this Agreement
shall not result in any breach or violation of, or a default under, any existing
obligation, commitment or agreement to which Consultant is subject.

 

(b)                                 Consultant represents that, prior to
execution of this Agreement, Consultant has been advised by an attorney of
Consultant’s own selection regarding this Agreement.  Consultant acknowledges
that Consultant has entered into this Agreement knowingly and voluntarily and
with full knowledge and understanding of the provisions of this Agreement after
being given the

 

8

--------------------------------------------------------------------------------



 

opportunity to consult with counsel.  Consultant further represents that in
entering into this Agreement, Consultant is not relying on any statements or
representations made by any of the Company’s directors, officers, employees or
agents which are not expressly set forth herein, and that Consultant is relying
only upon Consultant’s own judgment and any advice provided by Consultant’s
attorney.

 

14.                               Cooperation.  Consultant agrees that, upon
reasonable notice and without the necessity of the Company obtaining a subpoena
or court order, Consultant shall provide reasonable cooperation in connection
with any suit, action or proceeding (or any appeal from any suit, action or
proceeding), and any investigation and/or defense of any claims asserted against
any of Consultant and the Company, its respective Affiliates, their respective
predecessors and successors, and all of the respective current or former
directors, officers, employees, shareholders, partners, members, agents or
representatives of any of the foregoing, which relates to events occurring
during Consultant’s provision of services to the Company and its Affiliates as
to which Consultant may have relevant information (including but not limited to
furnishing relevant information and materials to the Company or its designee
and/or providing testimony at depositions and at trial), provided that with
respect to such cooperation occurring following termination of services, the
Company shall reimburse Consultant for expenses reasonably incurred in
connection therewith, and further provided that any such cooperation occurring
after the termination of Consultant’s services shall be scheduled to the extent
reasonably practicable so as not to unreasonably interfere with Consultant’s
business or personal affairs.

 

15.                               Taxes; Offsets.  The Consultant shall be
responsible for the payment of its portion of any and all required federal,
state, local and foreign taxes (including self-employment taxes) incurred, or to
be incurred, in connection with any amounts payable to the Consultant under this
Agreement, and Consultant hereby agrees to indemnify and hold harmless the
Company and its affiliates in relation to the payment of any and all withholding
taxes, employee social security, employee national insurance, disability,
unemployment taxes and such other federal, state, local and foreign taxes due in
any country, tax withholding and tax deductions, and any interest and penalties
applied thereon, on any earnings, payments or other compensation made with
respect to this Agreement and the Services provided hereunder.  The Company may
offset any amounts due and payable by Consultant to the Company or its
affiliates against any amounts the Company owes Consultant hereunder and shall
provide Consultant with an accounting thereof concurrently with any such offset.

 

16.                               Assignment.  (a)  This Agreement is personal
to Consultant and without the prior written consent of the Company shall not be
assignable by Consultant, except for the assignment by will or the laws of
descent and distribution of any accrued pecuniary interest of Consultant, and
any assignment in violation of this Agreement shall be void.  The Company may
assign this Agreement, and its rights and obligations hereunder, to any of its
Affiliates.

 

(b)                                 This Agreement shall be binding on, and
shall inure to the benefit of, the parties to it and their respective heirs,
legal representatives, successors and permitted assigns (including, without
limitation, successors by merger, consolidation, sale or similar transaction,
and, in the event of Consultant’s death, Consultant’s estate and heirs in the
case of any payments due to Consultant hereunder).

 

(c)                                  Consultant acknowledges and agrees that all
of Consultant’s covenants and obligations to the Company, as well as the rights
of the Company hereunder, shall run in favor of and shall be enforceable by the
Company and its successors and assigns.

 

17.                               Governing Law; No Construction Against
Drafter.  This Agreement shall be deemed to be made in the State of Delaware,
and the validity, interpretation, construction, and

 

9

--------------------------------------------------------------------------------



 

performance of this Agreement in all respects shall be governed by the laws of
the State of Delaware without regard to its principles of conflicts of law.  No
provision of this Agreement or any related document will be construed against or
interpreted to the disadvantage of any party hereto by any court or other
governmental or judicial authority by reason of such party having or being
deemed to have structured or drafted such provision.

 

18.                               Consent to Jurisdiction; Waiver of Jury
Trial.  (a)  Except as otherwise specifically provided herein, Consultant and
the Company each hereby irrevocably submits to the exclusive jurisdiction of the
United States District Court for the District of Delaware (or, if subject matter
jurisdiction in that court is not available, in any state court located within
the State of Delaware) over any dispute arising out of or relating to this
Agreement.  Except as otherwise specifically provided in this Agreement, the
parties undertake not to commence any suit, action or proceeding arising out of
or relating to this Agreement in a forum other than a forum described in this
Section 18(a); provided, however, that nothing herein shall preclude the Company
or the Consultant from bringing any suit, action or proceeding in any other
court for the purposes of enforcing the provisions of this Section 18 or
enforcing any judgment obtained by the Company or the Consultant.

 

(b)                                 The agreement of the parties to the forum
described in Section 18(a) is independent of the law that may be applied in any
suit, action, or proceeding and the parties agree to such forum even if such
forum may under applicable law choose to apply non-forum law.  The parties
hereby waive, to the fullest extent permitted by applicable law, any objection
which they now or hereafter have to personal jurisdiction or to the laying of
venue of any such suit, action or proceeding brought in an applicable court
described in Section 18(a), and the parties agrees that they shall not attempt
to deny or defeat such personal jurisdiction by motion or other request for
leave from any such court.  The parties agree that, to the fullest extent
permitted by applicable law, a final and non-appealable judgment in any suit,
action or proceeding brought in any applicable court described in
Section 18(a) shall be conclusive and binding upon the parties and may be
enforced in any other jurisdiction.

 

(c)                                  The parties hereto irrevocably consent to
the service of any and all process in any suit, action or proceeding arising out
of or relating to this Agreement by the mailing of copies of such process to
such party at such party’s address specified in Section 23.

 

(d)                                 Each party hereto hereby waives, to the
fullest extent permitted by applicable law, any right it may have to a trial by
jury in respect of any suit, action or proceeding arising out of or relating to
this Agreement.  Each party hereto (i) certifies that no representative, agent
or attorney of any other party has represented, expressly or otherwise, that
such party would not, in the event of any action, suit or proceeding, seek to
enforce the foregoing waiver and (ii) acknowledges that it and the other party
hereto has been induced to enter into this Agreement by, among other things, the
mutual waiver and certifications in this Section 18(d).

 

(e)                                  Each party shall bear its own costs and
expenses (including reasonable attorneys’ fees and expenses) incurred in
connection with any dispute arising out of or relating to this Agreement.

 

19.                               Amendment; No Waiver.  No provisions of this
Agreement may be amended, modified, waived or discharged except by a written
document signed by Consultant and a duly authorized officer of the Company
(other than Consultant).  The failure of a party to insist upon strict adherence
to any term of this Agreement on any occasion shall not be considered a waiver
of such party’s rights or deprive such party of the right thereafter to insist
upon strict adherence to that term or any other term of this Agreement.  No
failure or delay by either party in exercising any right or power hereunder will

 

10

--------------------------------------------------------------------------------



 

operate as a waiver thereof, nor will any single or partial exercise of any such
right or power, or any abandonment of any steps to enforce such a right or
power, preclude any other or further exercise thereof or the exercise of any
other right or power.

 

20.                               Severability.  If any term or provision of
this Agreement is invalid, illegal or incapable of being enforced by any
applicable law or public policy, all other conditions and provisions of this
Agreement shall nonetheless remain in full force and effect so long as the
economic and legal substance of the transactions contemplated by this Agreement
is not affected in any manner materially adverse to any party; provided,
however, that if any term or provision of Section 5, 6, 7, 8 or 9 is invalid,
illegal or incapable of being enforced by any applicable law or public policy,
all other conditions and provisions of this Agreement shall nonetheless remain
in full force and effect to the fullest extent permitted by law; provided
further, that in the event that any court of competent jurisdiction shall
finally hold in a non-appealable judicial determination that any provision of
Section 5, 6, 7, 8 or 9 (whether in whole or in part) is void or constitutes an
unreasonable restriction against Consultant, such provision shall not be
rendered void but shall be deemed to be modified to the minimum extent necessary
to make such provision enforceable for the longest duration and the greatest
scope as such court may determine constitutes a reasonable restriction under the
circumstances.  Subject to the foregoing, upon such determination that any term
or other provision is invalid, illegal or incapable of being enforced, the
parties hereto shall negotiate in good faith to modify this Agreement so as to
effect the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated hereby be
consummated as originally contemplated to the fullest extent possible.

 

21.                               Entire Agreement.  This Agreement, including
the Exhibits hereto, constitutes the entire agreement and understanding between
the Company and Consultant with respect to the subject matter hereof and
supersedes all prior agreements and understandings (whether written or oral),
between Consultant and the Company  and the Company’s subsidiaries, relating to
such subject matter, including, without limitation, that certain Consulting
Agreement, by and between Consultant and Cine Latino, Inc. dated as of May 1,
2008 and any agreements or understandings with respect to the issuance of any
equity securities in the Company or any of the Company’s subsidiaries.  None of
the parties shall be liable or bound to any other party in any manner by any
representations and warranties or covenants relating to such subject matter
except as specifically set forth herein.

 

22.                               Survival.  The rights and obligations of the
parties under the provisions of this Agreement shall survive, and remain binding
and enforceable, notwithstanding the expiration of the Term, the termination of
this Agreement, the termination of Consultant’s services hereunder or any
settlement of the financial rights and obligations arising from Consultant’s
services hereunder, to the extent necessary to preserve the intended benefits of
such provisions.

 

23.                               Notices.  All notices or other communications
required or permitted to be given hereunder shall be in writing and shall be
delivered by hand or sent by facsimile or electronic image scan (pdf) or sent,
postage prepaid, by registered, certified or express mail or overnight courier
service and shall be deemed given when so delivered by hand, facsimile or pdf 
or if mailed, three days after mailing (one business day in the case of express
mail or overnight courier service) to the parties at the following addresses or
facsimiles or email addresses (or at such other address for a party as shall be
specified by like notice):

 

11

--------------------------------------------------------------------------------



 

If to the Company:                           Hemisphere Media Group, Inc.
4000 Ponce de Leon Blvd, Suite 650
Coral Gables, FL 33146
Attention:  Alan J. Sokol
Fax:  (305) 421-6389
Email:  asokol@hemispheretv.com

 

With a copy (which shall not constitute notice hereunder) to each of:

 

Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, NY 10019-6064
Fax: (212) 757-3990
Attention:  Jeffrey D. Marell, Esq.
Email:  jmarell@paulweiss.com

 

and

 

Hemisphere Media Group, Inc.
4000 Ponce de Leon Blvd, Suite 650
Coral Gables, FL 33146
Attention:  Alex J. Tolston, Esq.
Fax:  (305) 421-6389
Email: atolston@hemispheretv.com

 

If to Consultant:                                James M. McNamara
At the most recent address and fax or email in Company personnel records

 

With a copy (which shall not constitute notice) to:

 

Del, Shaw, Moonves, Tanaka, Finkelstein & Lezcano
2120 Colorado Avenue, Suite 200
Santa Monica, CA 90404
Attention:  Jeffrey S. Finkelstein, Esq.
Fax: (310) 979-7999
Email:  jfinkelstein@DSMTFL.com

 

Notices delivered by facsimile or pdf shall have the same legal effect as if
such notice had been delivered in person.

 

24.                               Headings and References.  The headings of this
Agreement are inserted for convenience only and neither constitute a part of
this Agreement nor affect in any way the meaning or interpretation of this
Agreement.  When a reference in this Agreement is made to a Section, such
reference shall be to a Section of this Agreement unless otherwise indicated.

 

25.                               Counterparts.  This Agreement may be executed
in one or more counterparts (including via facsimile and electronic image scan
(pdf)), each of which shall be deemed to be an original,

 

12

--------------------------------------------------------------------------------



 

but all of which together shall constitute one and the same instrument and shall
become effective when one or more counterparts have been signed by each of the
parties and delivered to the other parties.

 

26.                               Section 409A.

 

(a)                                 For purposes of this Agreement,
“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended (the “Code”), and the Treasury Regulations promulgated thereunder (and
such other Treasury or Internal Revenue Service guidance) as in effect from time
to time.  The parties intend that any amounts payable hereunder that could
constitute “deferred compensation” within the meaning of Section 409A will be
compliant with Section 409A or exempt from Section 409A.  Notwithstanding the
foregoing, the Company shall not be liable to, and the Consultant shall be
solely liable and responsible for, any taxes or penalties that may be imposed on
such Consultant under Section 409A of the Code with respect to Consultant’s
receipt of payments hereunder.

 

(b)                                 Notwithstanding anything in this Agreement
to the contrary, the following special rule shall apply, if and to the extent
required by Section 409A, in the event that (i) Consultant is deemed to be a
“specified employee” within the meaning of Section 409A(a)(2)(B)(i),
(ii) amounts or benefits under this Agreement or any other program, plan or
arrangement of the Company or a controlled group affiliate thereof are due or
payable on account of “separation from service” within the meaning of Treasury
Regulations Section 1.409A-1(h) and (iii) Consultant is employed by a public
company or a controlled group affiliate thereof:  no payments hereunder that are
“deferred compensation” subject to Section 409A shall be made to Consultant
prior to the date that is six (6) months after the date of Consultant’s
separation from service or, if earlier, Consultant’s date of death; following
any applicable six (6) month delay, all such delayed payments will be paid in a
single lump sum on the earliest permissible payment date.

 

(c)                                  Any payment or benefit due upon a
termination of Consultant’s employment that represents a “deferral of
compensation” within the meaning of Section 409A shall commence to be paid or
provided to Consultant 61 days following a “separation from service” as defined
in Treas. Reg. § 1.409A-1(h); provided that Consultant executes if required by
Section 4(c)(ii), the release described therein, within 60 days following his
“separation from service.”  Each payment made under this Agreement (including
each separate installment payment in the case of a series of installment
payments) shall be deemed to be a separate payment for purposes of
Section 409A.  Amounts payable under this Agreement shall be deemed not to be a
“deferral of compensation” subject to Section 409A to the extent provided in the
exceptions in Treasury Regulation §§ 1.409A-1(b)(4) (“short-term deferrals”) and
(b)(9) (“separation pay plans,” including the exception under subparagraph
(iii)) and other applicable provisions of Section 409A.  For purposes of this
Agreement, with respect to payments of any amounts that are considered to be
“deferred compensation” subject to Section 409A, references to “termination of
employment”, “termination”, or words and phrases of similar import, shall be
deemed to refer to Consultant’s “separation from service” as defined in
Section 409A, and shall be interpreted and applied in a manner that is
consistent with the requirements of Section 409A.

 

(d)                                 Notwithstanding anything to the contrary in
this Agreement, any payment or benefit under this Agreement or otherwise that is
exempt from Section 409A pursuant to Treasury Regulation
§ 1.409A-1(b)(9)(v)(A) or (C) (relating to certain reimbursements and in-kind
benefits) shall be paid or provided to Consultant only to the extent that the
expenses are not incurred, or the benefits are not provided, beyond the last day
of the second calendar year following the calendar year in which Consultant’s
“separation from service” occurs; and provided further that such expenses are
reimbursed no later than the last day of the third calendar year following the
calendar year in which Consultant’s “separation from service” occurs.  To the
extent any indemnification payment, expense

 

13

--------------------------------------------------------------------------------



 

reimbursement, or the provision of any in-kind benefit is determined to be
subject to Section 409A (and not exempt pursuant to the prior sentence or
otherwise), the amount of any such indemnification payment or expenses eligible
for reimbursement, or the provision of any in-kind benefit, in one calendar year
shall not affect the indemnification payment or provision of in-kind benefits or
expenses eligible for reimbursement in any other calendar year (except for any
life-time or other aggregate limitation applicable to medical expenses), and in
no event shall any indemnification payment or expenses be reimbursed after the
last day of the calendar year following the calendar year in which Consultant
incurred such indemnification payment or expenses, and in no event shall any
right to indemnification payment or reimbursement or the provision of any
in-kind benefit be subject to liquidation or exchange for another benefit.

 

14

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, this Agreement has been duly executed by the parties as of
the date first written above.

 

 

HEMISPHERE MEDIA GROUP, INC.

 

 

 

 

By:

/s/ Alan J. Sokol

 

 

Name:

Alan J. Sokol

 

 

Title:

President and Chief Executive Officer

 

 

 

 

JAMES M. MCNAMARA

 

 

 

/s/ James M. McNamara

 

--------------------------------------------------------------------------------



 

EXHIBIT A

 

SERVICES

 

·                  Consultant shall dedicate an average of fifteen hours a week
to providing to the Company the following services: (A) the development,
production and maintenance of programming; affiliate relations; identification
and negotiation of carriage opportunities; and the development, identification
and negotiation of new business initiatives, including sponsorship, new
channels, direct-to-consumer products (e.g., DVDs and downloads) and other
interactive initiatives, (B) Consultant shall be available to consult as to WAPA
Holdings, LLC (“WAPA”), as reasonably requested by the Board, for so long as
WAPA is Controlled by the Company, (C) oversight of and strategic advice related
to the Company’s’ investment in Pantaya, LLC (“Pantaya”) as well service as the
Company’s designee as a board observer and/or designee of Pantaya, (D) oversight
of and strategic advice related to Snap Global, LLC  and its subsidiaries,
(E) oversight of and strategic advice related to Snap JV LLC, Snap’s joint
venture with Mar Vista Entertainment, LLC and (F) service as the Company’s board
designee of Plural Comunicaciones S.A.S.

 

·                  In addition to the average of fifteen hours per week for the
duties set forth above, (a) Consultant shall serve as Vice Chairman of the
Board, and (b) unless otherwise instructed by the Company, Consultant shall make
no fewer than one trip every fiscal quarter of Cine Latino, Inc. to Mexico City
to visit MVS Cine Latino, S.A. de C.V. (“MVS”) and to observe the provision of
services by MVS under the Support Agreement between MVS and Cine Latino, Inc.
dated as of August 2, 2007, as amended from time to time, the Satellites
Services Agreement between MVS and Cine Latino, Inc., dated as of August 2,
2007, as amended from time to time, and any other agreements that are or may be
entered into between the Company (or any of its affiliates) and MVS during the
Term.

 

--------------------------------------------------------------------------------



 

EXHIBIT B

 

CONSULTING FEES AND PAYMENT TERMS

 

1.              Base Fees.  For all Services to be performed hereunder
(including, without limitation, Consultant’s service on the Board), Consultant
shall receive an annual consulting fee equal to $175,000 payable in equal
monthly installments in arrears in accordance with the Company’s payroll
policies; provided, however, effective January 1, 2020, Consultant shall receive
an annual consulting fee equal to $200,000 payable in equal monthly installments
in arrears in accordance with the Company’s payroll policies.

 

2.              Bonus.  Consultant shall be eligible to receive a discretionary
annual bonus equal to $50,000.

 

3.              Health Insurance.  During the Term, the Company shall pay on
behalf of Consultant the premiums for  the cost of health benefits for the
Consultant, Consultant’s spouse and dependents under the Company’s group health
plan subject to availability of coverage under the Company’s group health plan;
provided, that, if such coverage is not available under the Company’s group
health plan then the Company shall reimburse Consultant for the premiums paid by
Consultant for comparable health insurance (the “Health Benefit Coverage”).

 

4.              Equity.  As promptly as practicable following the execution of
this Agreement, the Company will grant Consultant (i) an option (the “Option”)
to purchase 50,000 shares of Company common stock (“Stock”), and (ii) 20,000
restricted shares of Stock (“Restricted Stock” and together with the Option, the
“Equity Awards”), each pursuant to, and subject to, the terms of the Plan and a
form of award certificate attached hereto as Exhibit D and the restricted stock
certificate attached hereto as Exhibit E.   Each share of Stock subject to the
Option shall have an exercise price equal to the fair market value of a share of
Stock on the date of grant, and the Equity Awards will vest in 3 equal annual
installments on the first 3 anniversaries of April 9, 2016.  Notwithstanding
Section 4 in that certain Nonqualified Stock Option Award Agreement by and
between the Company and Consultant, effective May 16, 2013 (the “Initial Option
Agreement”) and Section 4 in that certain Nonqualified Stock Option Award
Agreement, effective November 16, 2016 (the “Subsequent Option Agreement”) and
Section 4 in that certain Nonqualified Stock Option Award Agreement, effective
August 13, 2019 (the “Current Option Agreement”) and together with the Initial
Option Agreement and Subsequent Option Agreement, the “Option Agreements”), if
the Consultant’s Services with the Company and all Affiliates is terminated upon
the expiration of the Term (and Consultant does not engage in any Competitive
Activities during the Term and during the one-year period following termination
of service), the stock options granted pursuant to the Option Agreements shall
expire  on the earlier of (A) the last day of the Option Period (as defined in
each Option Agreement, as applicable for each particular grant) or (B) the date
that is one year after the date of Consultant’s termination.

 

5.              Office Space; Parking.  During the Term, the Company shall make
available to Consultant appropriately furnished and equipped office space and
related office services at the Company’s executive offices on a rent-free basis,
and shall reimburse Consultant and his executive assistant for parking expenses
in connection with the performance of Services at the Company’s executive
offices in accordance with the Company’s then-prevailing policies and procedures
for expense reimbursement (which shall include appropriate itemization and
substantiation of expenses incurred).

 

--------------------------------------------------------------------------------



 

6.              Business Expense Reimbursements.  During the Term, the Company
shall promptly reimburse Consultant for Consultant’s reasonable and necessary
business expenses (including, e.g., business travel incidentals, such as meals)
incurred in connection with the Services provided hereunder in accordance with
its then-prevailing policies and procedures for expense reimbursement (which
shall include appropriate itemization and substantiation of expenses incurred). 
Notwithstanding the foregoing, the following policies shall apply with respect
to travel and related expenses in connection with the Services provided
hereunder: Consultant shall be entitled, at the Company’s expense, to
(A) “Business” class travel unless traveling with an employee or director of the
Company traveling “first” class at the Company’s expense, in which case, first”
class travel, (B) private “first” class hotel accommodations, and (C) use, and
shall use, the Company’s recommended vendors for any transportation between
airports, hotels and other locations in which the Services will be performed.

 

For purposes of this Agreement, the Base Fees are referred to as “Consulting
Fees”.

 

--------------------------------------------------------------------------------